Title: To James Madison from William Lee, 11 December 1806
From: Lee, William
To: Madison, James



Sir,
Bordeaux December 11th. 1806

I had the honor to address you on the 7th. inst. by triplicate enclosing the Imperial decree declaring the British Islands in a state of blockade.  I now take the liberty to enclose you by triplicate the discourses of the Arch Chancellor of the Empire to the Senate, The message of the Emperor to that body and the reports of the Minister of Foreign affairs, recommending this extraordinary measure.  I expressed to you my fears from the manner in which the merchants of this City interpreted this decree that several private ships would be immediately equipped to prey on our commerce.  I wrote Genl. Armstrong a letter to that effect, a copy of which I subjoin & I am sorry to add that four privateers are now actually, fitting out in this port for this purpose.
By the three files of the moniteur, which I forward you this day, you will see the situation of the Armies, and the severe measures, taken against the Hanseatic Towns, and the Englishmen and English property found in their territories.  The Russian Troops it is said have advanced into the Prussian Territory and have had a favorable skirmish with the french advance guard, but other reports say, that their right wing has been repulsed by Marshall Lannes.
It is feared here that the Turks and Austrians have joined the Russians, and the active negotiations which are going on between Berlin and Vienna together with the tardiness of the King of Prussia to sign the Armistice give us some reason to think, that the last effort of the continent is now making, against this country.  It is to be presumed however, that with the 80, thousand conscripts, now ordered to be levied and the 60,000 Poles who have recently joined the Emperor victory will still attach herself to his standard and if we are to reason from the past there is every appearance that he will reach St. Petersburgh by the beginning of June next.
Mr. Beauharnais, who passed through this City yesterday from head Quarters on an important mission to Spain assured one of the Constituted authorities, that this decree was altogether a child of Monsr. Talleyrands, That on this ministers presenting the project to the Emperor the latter objected to it, and it was not until two or three conferences that the Minister could prevail on him to adopt it.  By this decree the little commerce, that was left to this beautiful City is now cut off, and the wretched State of the merchants, and indeed all classes of Citizens would beggar all description
I recd. the letter you did me the favor to write me giving me permission to visit the United States.  I cannot profit of it under the present state of affairs as my presence will, in all probability be highly necessary here to give Justice to our Seamen & property.  With great respect I have Sir the honor to remain Your Obedient humble Servant

Wm. Lee

